

116 S3328 IS: Biliteracy Education Seal and Teaching Act
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3328IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo award grants to States to establish or improve, and carry out, Seal of Biliteracy programs to recognize high-level student proficiency in speaking, reading, and writing in both English and a second language.1.Short titleThis Act may be cited as the Biliteracy Education Seal and Teaching Act or the BEST Act.2.FindingsCongress finds the following:(1)The people of the United States celebrate cultural and linguistic diversity and seek to prepare students with skills to succeed in the 21st century.(2)It is fitting to commend the dedication of students who have achieved proficiency in multiple languages and to encourage their peers to follow in their footsteps.(3)The congressionally requested Commission on Language Learning, in its 2017 report America's Languages: Investing in Language Education for the 21st Century, notes the pressing national need for more people of the United States who are proficient in two or more languages for national security, economic growth, and the fulfillment of the potential of all people of the United States.(4)The Commission on Language Learning also notes the extensive cognitive, educational, and employment benefits deriving from biliteracy.(5)Biliteracy in general correlates with higher graduation rates, higher grade point averages, higher rates of matriculation into higher education, and higher earnings for all students, regardless of background.(6)The study of America’s languages in elementary and secondary schools should be encouraged because it contributes to a student’s cognitive development and to the national economy and security.(7)Recognition of student achievement in language proficiency will enable institutions of higher education and employers to readily recognize and acknowledge the valuable expertise of bilingual students in academia and the workplace.(8)States such as Utah, Arizona, Washington, and New Mexico have developed innovative testing methods for languages, including Native American languages, where no formal proficiency test currently exists.(9)The use of proficiency in a government-recognized official Native American language as the base language for a Seal of Biliteracy, with proficiency in any additional partner language demonstrated through tested proficiency, has been successfully demonstrated in Hawaii.(10)Students in every State and every school should be able to benefit from a Seal of Biliteracy program.3.DefinitionsIn this Act:(1)ESEA definitionsThe terms English learner, secondary school, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Native American languagesThe term Native American languages has the meaning given the term in section 103 of the Native American Languages Act (25 U.S.C. 2902).(3)Seal of Biliteracy programThe term Seal of Biliteracy program means any program described in section 4(a) that is established or improved, and carried out, with funds received under this Act. (4)Second languageThe term second language means any language other than English (or a Native American language, pursuant to section 4(a)(2)), including Braille, American Sign Language, or a Classical language.(5)SecretaryThe term Secretary means the Secretary of Education. 4.Grants for State Seal of Biliteracy programs(a)Establishment of program(1)In generalFrom amounts made available under subsection (f), the Secretary shall award grants, on a competitive basis, to States to enable the States to establish or improve, and carry out, Seal of Biliteracy programs to recognize student proficiency in speaking, reading, and writing in both English and a second language.(2)Inclusion of Native American languagesNotwithstanding paragraph (1), each Seal of Biliteracy program shall contain provisions allowing the use of Native American languages, including allowing speakers of any Native American language recognized as official by any American government, including any Tribal government, to use equivalent proficiency in speaking, reading, and writing in the Native American language in lieu of proficiency in speaking, reading, and writing in English.(3)DurationA grant awarded under this section shall be for a period of 2 years, and may be renewed at the discretion of the Secretary.(4)RenewalAt the end of a grant term, a State that receives a grant under this section may reapply for a grant under this section.(5)LimitationsA State shall not receive more than 1 grant under this section at any time.(6)Return of unspent grant fundsEach State that receives a grant under this section shall return any unspent grant funds not later than 6 months after the date on which the term for the grant ends.(b)Grant applicationA State that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require, including—(1)a description of the criteria a student must meet to demonstrate the proficiency in speaking, reading, and writing in both languages necessary for the State Seal of Biliteracy program;(2)a detailed description of the State's plan—(A)to ensure that English learners and former English learners are included in the State Seal of Biliteracy program;(B)to ensure that—(i)all languages, including Native American languages, can be tested for the State Seal of Biliteracy program; and(ii)Native American language speakers and learners are included in the State Seal of Biliteracy program, including students at tribally controlled schools and at schools funded by the Bureau of Indian Education; and(C)to reach students, including eligible students described in subsection (c)(2) and English learners, their parents, and schools with information regarding the State Seal of Biliteracy program;(3)an assurance that a student who meets the requirements under paragraph (1) and subsection (c) receives—(A)a permanent seal or other marker on the student's secondary school diploma or its equivalent; and(B)documentation of proficiency on the student's official academic transcript; and(4)an assurance that a student is not charged a fee for providing information under subsection (c)(1).(c)Student participation in a Seal of Biliteracy program(1)In generalTo participate in a Seal of Biliteracy program, a student shall provide information to the State that serves the student at such time, in such manner, and including such information and assurances as the State may require, including an assurance that the student has met the criteria established by the State under subsection (b)(1).(2)Student eligibility for participationA student who gained proficiency in a second language outside of school may apply under paragraph (1) to participate in a Seal of Biliteracy program.(d)Use of fundsGrant funds made available under this section shall be used for—(1)the administrative costs of establishing or improving, and carrying out, a Seal of Biliteracy program that meets the requirements of subsection (b); and(2)public outreach and education about the Seal of Biliteracy program.(e)ReportNot later than 18 months after receiving a grant under this section, a State shall issue a report to the Secretary describing the implementation of the Seal of Biliteracy program for which the State received the grant.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.